FILED
                            NOT FOR PUBLICATION                             OCT 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JEREMIAH THOMASSON,                              No. 15-35007

               Plaintiff - Appellant,            D.C. No. 6:14-cv-01788-MO

 v.
                                                 MEMORANDUM*
JEFF PREMO, Superintendent of Oregon
State Prison; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Oregon state prisoner Jeremiah Thomasson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims arising, in part, from his transfer through the Interstate Corrections Compact


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to a Florida state prison. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28

U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)). We may affirm on any ground

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm in part, vacate in part, and remand.

      Dismissal of Thomasson’s due process claims alleging a violation of (1) a

state-created liberty interest, (2) the Due Process Clause, or (3) the Interstate

Corrections Compact was proper because Thomasson failed to allege facts

sufficient to state a claim. See Sandin v. Conner, 515 U.S. 472, 483-84 (1995)

(constitutionally protected liberty interest arises only when prison officials impose

an “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life”); Olim v. Wakinekona, 461 U.S. 238, 248 (1983) (Due

Process Clause does not create a liberty interest in avoiding an interstate prison

transfer); Meachum v. Fano, 427 U.S. 215, 225 (1976) (Due Process Clause does

not create a liberty interest in avoiding transfer to more adverse conditions of

confinement); Ghana v. Pearce, 159 F.3d 1206, 1209 (9th Cir. 1998) (because “the

Compact is not federal law and does not create a constitutionally protected liberty

interest,” a violation of the Compact cannot be the basis for a § 1983 claim).


                                           2                                        15-35007
      Dismissal of Thomasson’s access-to-courts claims concerning (1) his

inability to appear at an Oregon state court hearing and (2) access to legal materials

was proper because Thomasson failed to allege facts sufficient to show an actual

injury. See Lewis v. Casey, 518 U.S. 343, 348-49, 354-55 (1996) (access-to-courts

claim requires showing of actual injury, which means prejudice to direct appeals of

criminal convictions, habeas petitions, or challenges to conditions of confinement).

      Although the district court did not abuse its discretion by dismissing some of

Thomasson’s claims without leave to amend, see Chappel v. Lab. Corp. of Am.,

232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and

explaining that “[a] district court acts within its discretion to deny leave to amend

when amendment would be futile”), dismissal without leave to amend was

premature as to two claims: (1) the due process claim premised on a state-created

liberty interest, and (2) the access-to-courts claim concerning access to legal

materials. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (“[B]efore

dismissing a pro se complaint the district court must provide the litigant with

notice of the deficiencies in his complaint in order to ensure that the litigant uses

the opportunity to amend effectively.” (citation and internal quotation marks

omitted)). It is possible that Thomasson could allege facts sufficient to show that

prison officials, by transferring him, imposed an atypical and significant hardship


                                           3                                      15-35007
giving rise to a protected liberty interest, see Sandin, 515 U.S. at 483-84, and that

he could allege facts sufficient to show that he was denied access in connection

with a state habeas petition or a challenge to his conditions of confinement, see

Lewis, 518 U.S. at 348-49, 354-55. Accordingly, we vacate the judgment in part,

and remand for the district court to provide Thomasson an opportunity to amend

his due process claim premised on a state-created liberty interest and access-to-

courts claim concerning access to legal materials.

      AFFIRMED in part; VACATED in part; and REMANDED.




                                           4                                    15-35007